Appellate Case: 21-6017     Document: 010110640708        Date Filed: 02/03/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          February 3, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 21-6017
                                                      (D.C. No. 5:19-CR-00163-D-1)
  LAQUAY LEE JEFFERS,                                         (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MATHESON, EBEL, and PHILLIPS, Circuit Judges.
                   _________________________________

       Laquay Lee Jeffers was charged with being a felon in possession of a firearm

 in violation of 18 U.S.C. § 922(g)(1). Before trial, Jeffers moved to suppress the

 firearm and ammunition that underlay the offense. The district court denied Jeffers’s

 motion, and at trial, Jeffers was convicted by a jury. Jeffers now appeals the district

 court’s denial of his motion to suppress. Exercising jurisdiction under 28 U.S.C.

 § 1291, we affirm.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-6017     Document: 010110640708        Date Filed: 02/03/2022     Page: 2



                                    BACKGROUND

       Sergeant Charles McMackin was a gang enforcement patrol officer for the

 Oklahoma City Police Department. While on patrol one evening, Sgt. McMackin saw

 a Ford Fusion traveling on a roadway’s dividing line for roughly 100 feet. The driver

 of the car, unbeknownst to Sgt. McMackin, was Jeffers. Believing that the driver had

 committed a traffic violation and might be intoxicated, Sgt. McMackin activated his

 lights and siren and followed the car. But rather than stop his car, Jeffers drove into a

 parking lot and circled a cell-phone tower. Jeffers then drove through the parking lot,

 over a grassy area, and into an apartment-complex lot. He drove over curbs and

 between apartment buildings before stopping when his passageway was blocked.

       Sgt. McMackin exited his patrol car and approached Jeffers. As Sgt.

 McMackin approached, Jeffers moved from the driver’s seat to the front passenger’s

 seat. Sgt. McMackin commanded Jeffers to exit the car and get on the ground, but

 Jeffers didn’t obey. Sgt. McMackin then approached the passenger side of Jeffers’s

 car, where the window of the front passenger door was halfway down. In response,

 Jeffers shifted back to the driver’s seat. Jeffers tried opening the driver’s door, but

 before he could do so, Sgt. McMackin tasered him through the front passenger

 window. As Sgt. McMackin opened the front passenger door to gain control of

 Jeffers, he spotted a firearm on the front passenger seat. Sgt. McMackin arrested

 Jeffers, while another officer retrieved the firearm.




                                             2
Appellate Case: 21-6017    Document: 010110640708        Date Filed: 02/03/2022    Page: 3



                                     DISCUSSION

       “When reviewing the denial of a motion to suppress, we accept the district

 court’s factual findings and determinations of witness credibility unless they are

 clearly erroneous.” United States v. Roberson, 864 F.3d 1118, 1121 (10th Cir. 2017)

 (citation omitted). We also view the facts in the light most favorable to the

 government. United States v. White, 584 F.3d 935, 944 (10th Cir. 2009). The point at

 which a seizure occurred is a question of law that we review de novo. See Roberson,

 864 F.3d at 1121.

       The Fourth Amendment guarantees “[t]he right of the people to be secure in

 their persons, houses, papers, and effects, against unreasonable searches and

 seizures.” U.S. Const. amend IV. A seizure can occur by physical force or a show of

 authority. United States v. Salazar, 609 F.3d 1059, 1064 (10th Cir. 2010). But when

 an officer doesn’t use physical force and relies only on a show of authority, “there is

 no seizure without actual submission.” Brendlin v. California, 551 U.S. 249, 254

 (2007); see also California v. Hodari D., 499 U.S. 621, 626 (1991). “Actual

 submission depends on the view of a reasonable law enforcement officer under the

 totality of the circumstances.” Roberson, 864 F.3d at 1122 (quotations omitted). A

 reasonable officer is “prudent, cautious, and trained.” United States v. Mosley, 743

 F.3d 1317, 1326 (10th Cir. 2014) (citation omitted).

       The parties dispute not whether a seizure occurred, but when it occurred.

 Jeffers argues that he was seized when Sgt. McMackin turned on his patrol lights and



                                            3
Appellate Case: 21-6017    Document: 010110640708        Date Filed: 02/03/2022     Page: 4



 siren to stop him for an alleged traffic offense. 1 The government argues that Jeffers

 was seized when Sgt. McMackin used his taser. In a well-reasoned order, the district

 court agreed with the government.

       We see no reason to disrupt the district court’s decision. When a suspect

 “continues to flee[,] [t]hat is no seizure.” Hodari D., 499 U.S. at 626. The record is

 clear that before being tasered, Jeffers hadn’t submitted to Sgt. McMackin’s authority

 and continued to flee. He ignored Sgt. McMackin’s emergency lights and set off a

 lengthy chase. Even when boxed in and ordered to surrender, Jeffers shifted from the

 driver’s seat to the passenger’s seat. He shifted back once Sgt. McMackin approached

 the passenger side of his car. And when Sgt. McMackin deployed his taser through

 the passenger-side window, Jeffers was still trying to exit the car. Under these

 circumstances, a reasonable officer wouldn’t believe that Jeffers had submitted to

 authority before the tasering.

       Our conclusion squares with a clear line of cases following Hodari D. In

 Roberson, we found no seizure when a defendant made “furtive stuffing motions” as

 officers approached his car while shining bright lights. 864 F.3d at 1125. In Mosley,

 the defendant wasn’t seized when, in response to officers raising their weapons and

 shouting “hands up,” the defendant made furtive motions consistent with hiding or


       1
          In Oklahoma, drivers must drive “as nearly as practicable entirely within a
 single lane.” Okla. Stat. tit. 47 § 11-309. Jeffers argues that he didn’t violate
 Oklahoma law when he straddled the roadway’s dividing line. Thus, Sgt. McMackin
 had no reasonable suspicion or probable cause to stop him at that time. Our
 conclusion doesn’t hinge on whether Jeffers committed a traffic violation, so we
 needn’t decide that issue.
                                            4
Appellate Case: 21-6017    Document: 010110640708       Date Filed: 02/03/2022       Page: 5



 retrieving a gun. 743 F.3d at 1327. In Salazar, no seizure occurred when the

 defendant reversed his truck after a patrol car stopped in front of him. 609 F.3d

 at 1067. And in United States v. Harris, 313 F.3d 1228, 1235 (10th Cir. 2002), we

 found no seizure when the defendant, after multiple requests for identification by an

 officer, ignored those demands and walked past the officer. Jeffers’s conduct before

 being tasered is less submissive than the conduct in any of these cases.

       Jeffers separately argues that Hodari D. shouldn’t apply here, when “it is clear

 that the police committed misconduct in attempting to make a seizure for a traffic

 violation that never occurred.” Op. Br. at 14–16. So, according to Jeffers, Hodari D.

 and its progeny are inapplicable because those cases didn’t involve unjustified police

 conduct. Yet his argument is undermined by the fact that in Hodari D., the Supreme

 Court acknowledged that the police officer had no reasonable suspicion to chase the

 defendant. 499 U.S. at 623 n.1. Equally problematic, Jeffers offers no case cabining

 Hodari D. as he believes. We’re therefore unpersuaded by this argument.

                                    CONCLUSION

       The district court’s judgment is affirmed.


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




                                            5